By the Court,
Sanders, J.:
This is a suit between Baptiste Mentaberry and Victoriana Mentaberry, individually and as administratrix of the estate of Juan Mentaberry, deceased. It appears from the complaint that plaintiff and Juan Mentaberry were, during the lifetime of the latter, partners, engaged in the livestock business, or more particularly in buying, selling, and herding sheep. Juan Mentaberry died intestate in Humboldt County in November, 1918, and in January, 1919, letters of administration upon his estate issued to his widow, Victoriana Mentaberry. It is alleged that as such administratrix she caused to be inventoried as the property of the deceased all the property, both real and personal, of the copartnership, and in the course of her administration expended all the partnership assets under the orders of the probate court, .except the sum of $4,864.06. The prayer of the complaint is that an account be taken of all and singular the partnership property, and that the defendant be directed to deliver to plaintiff, as surviving partner, all partnership property of whatsoever *328character in her hands. The defendant, in her own right and as administratrix, contested the plaintiff’s right to .an accounting, upon the ground that no partnership existed between plaintiff and the deceased, and that the latter died seised and possessed of all the property inventoried as the property of his estate. The issue was decided adversely to the defendant, and she was ordered to render and file a full account of all and singular the partnership property and of her transactions in connection therewith. This she did, and, upon the settlement of exceptions filed to . her account, the court made special findings of fact and conclusions of law, and upon these findings and conclusions rendered judgment favorable in all respects to plaintiff and the creditors of the partnership whose claims had been filed, allowed, and approved against the estate of the deceased.
Plaintiff, however, appeals from the judgment, with the view of having this court modify so much thereof as is predicated upon the conclusion of law that the defendant should apply all of said moneys now held by her, to wit, $4,864.06, to the payment, pro rata, of the partnership claims, which were presented, allowed, and approved as claims against the estate of Juan Mentaberry, deceased, as shown by the defendant’s account of her administration. Appellant asks that the judgment be modified, by directing the trial court to order the defendant to pay said sum of $4,864.06 to plaintiff, for the reason that, both on principle and on authority of the statute, upon the dissolution of a partnership by death, the legal title to the firm assets vests in the surviving partners, who are given exclusive right to the possession and control of the partnership assets,' for the purpose of paying the partnership debts and disposing of the partnership effects for the benefit of the survivor and the estate of the deceased.
 In an action between a surviving partner and the administrator of a deceased partner, a court of equity alone is competent to administer proper and full relief *329to the survivor, the administrator, and the creditors of the partnership, where the action is one for an accounting. In the case at bar, as we interpret the finding of facts, the court’s judgment simply directs that the sum of $4,864.06, held by the defendant, be applied directly to the payment of the firm debts which had been presented, allowed, and approved as claims against the estate of the deceased.
It is held in numerous cases that, even when an action at law will not lie, the surviving partner may be entitled to maintain a suit in equity for an accounting and decree against the deceased partner’s representatives. 30 Cyc. 649. U;pon the showing made on the accounting in this case, the court treated the fund of $4,864.06 as a partnership asset, to be appropriated to the payment of the partnership debts in preference to the claim of plaintiff as a member of the partnership. It developed from the accounting that both the partnership and the estate of the deceased was insolvent. The court, under the circumstances, could not have done otherwise, in justice to the creditors or the administratrix, than to order the money in the latter’s hands paid directly to the firm creditors. The creditors had a primary and preferable claim, and the administratrix had the right to insist upon the due application of the money directly to those shown to be entitled to participate in its distribution.
Furthermore, under the findings, we do not appreciate that appellant has shown himself to be entitled to the modification of the judgment. It is inferable from the findings that he is alone responsible for the position in which he finds himself. It seems that he stood by and allowed the defendant to reduce the partnership assets to her possession as administratrix and distribute them under the orders of the court without objection, and made no effort to take control of the property from the administratrix. The plaintiff was given judgment for all sums of money belonging to the partnership, which had not been expended by the administratrix in payment of the partnership debts. The *330court by its decree and judgment was careful to safeguard and protect the creditors of the partnership in a manner in keeping with common sense and justice.
The judgment is affirmed.
Ducker, C. J.: I concur.